United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
San Antonio, TX, Employer
)
___________________________________________ )
M.C., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-532
Issued: September 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2008 appellant filed a timely appeal from a November 17, 2008 Office
of Workers’ Compensation Programs’ merit decision which denied appellant’s claim for a
traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merit issue of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a left knee injury, as alleged.
FACTUAL HISTORY
On October 1, 2008 appellant, then a 53-year-old mechanic filed a claim alleging that on
July 9, 2008 he was stooping down to vacuum the bottom tier of a delivery bar code sorter
machine and heard his left knee “pop.” He stopped work on September 22, 2008. The
employing establishment controverted appellant’s claim noting that he delayed several months in

reporting the alleged knee injury, he continued to perform his regular duties and failed to provide
adequate medical evidence to establish his claim.
By letter dated October 17, 2008, the Office advised appellant of the factual and medical
evidence needed to establish his claim. It requested that he submit a physician’s reasoned
opinion addressing the relationship of his claimed knee condition and the employment incident.
In a September 12, 2008 report, Dr. L. Don Greenway, a Board-certified orthopedic
surgeon, treated appellant for left knee pain, swelling, popping and locking. He reported no
specific history of injury or vigorous physical activity as the cause of appellant’s left knee pain.
Dr. Greenway noted findings upon physical examination of the left knee of normal sensation,
range of motion of 110 degrees, tenderness of the medial compartment and no instability. He
noted that the left knee x-rays revealed normal bone and joint structure. On September 19, 2008
Dr. Greenway treated appellant for left knee pain and diagnosed tear of the medial meniscus of
the left knee joint. He noted that a magnetic resonance imaging (MRI) scan of the left knee
revealed a tear of the medial meniscus. On September 23, 2008 Dr. Greenway performed
arthroscopy of the left knee joint, medial and lateral meniscectomies and diagnosed tear of the
lateral meniscus of the left knee.
In a decision dated November 17, 2008, the Office denied appellant’s claim on the
grounds that the medical evidence was not sufficient to establish that his left knee condition was
caused by the July 9, 2008 work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

2

as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
Appellant alleged that he sustained a left knee injury on July 9, 2008 when he stooped
down to vacuum the bottom tier of a bar coder machine. The Board notes that the evidence
supports that the incident of July 9, 2008 occurred as alleged. The Board finds, however, that the
medical evidence is insufficient to establish that appellant’s left knee condition is causally
related to the July 9, 2008 work incident.
On October 17, 2008 the Office advised appellant of the medical evidence needed to
establish his claim. Appellant did not submit a rationalized medical report from an attending
physician addressing how the July 9, 2008 work incident caused or aggravated his left knee
condition.
Dr. Greenway treated appellant for left knee pain, swelling, popping and locking which
began one month earlier. He noted that appellant did not recall any specific injury or vigorous
physical activity. Dr. Greenway did not obtain a history of the July 9, 2008 incident. He noted
an essentially normal physical examination and indicated that left knee x-rays revealed normal
bone and joint structure. This report did not provide a diagnosis of a specific medical condition
affecting appellant’s left knee or provide7 an opinion on how appellant’s employment caused or
aggravated his condition.8 Consequently this report is of diminished probative value and does
4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
8

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

3

not establish appellant’s traumatic injury claim. On September 19, 2008 Dr. Greenway
diagnosed a tear to the medial meniscus of the left knee joint as noted on an MRI scan. On
September 23, 2008 he performed arthroscopy of the left knee joint and medial and lateral
meniscectomies and diagnosed tear of the lateral meniscus of the left knee joint. However, as
noted, Dr. Greenway did not address the July 9, 2008 incident at work or how appellant’s left
knee condition was due to his federal employment. He did not describe how the July 9, 2008
incident involving stooping to clean a bar coder machine would cause or aggravate a tear of the
left lateral meniscus. Appellant’s burden of proof includes the submission of rationalized
medical opinion evidence, based on a complete factual and medical background, addressing a
causal relationship between the employment and the diagnosed condition. He has not submitted
reasoned medical evidence explaining how or why his left knee injury is employment related.
Appellant has not met his burden of proof.
On appeal appellant asserts that the facts of his claim were inaccurately portrayed and
reiterated the circumstances surrounding the July 9, 2008 incident and subsequent medical
treatment. However, the Board notes that the factual circumstances of appellant’s claim are not
in dispute. The Office accepted the July 9, 2008 incident at work. Appellant’s claim was denied
because he failed to submit rationalized medical evidence addressing how this incident caused
his left knee condition. The Board further notes that the record does not contain the Form CA-17
referenced by appellant in his appeal papers and the Board’s jurisdiction is limited to the
evidence that was before the Office at the time it issued its final decision.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied his claim.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a left knee injury causally related to the July 9, 2008 employment incident.

9

5 U.S.C. § 501.2(c).

10

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the November 17, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

